Citation Nr: 1226169	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  08-36 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for a bilateral carpal tunnel arthropathy disability, also claimed as bilateral carpal tunnel syndrome.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was scheduled for a Board hearing in November 2009; however, he failed to appear.  As such, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704.
 
The Board observes that in a November 2008 Form 9, Substantive Appeal, the Veteran referenced his heart problems.  The AOJ addressed this reference by sending a letter in December 2008 indicating that the reference was not accepted as a notice of disagreement for the issue of service connection for a coronary heart disease disability because it was received prior to the rating decision denying the same.  

The issue of service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a bilateral carpel tunnel arthropathy disability, also claimed as bilateral carpal tunnel syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

A bilateral hearing loss disability did not manifest in service, within the one year presumptive period, or for several years thereafter, and current bilateral hearing loss disability is unrelated to service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In February 2007, the Veteran was notified of the information and evidence needed to substantiate and complete the claim decided herein.  Additionally, the letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the October 2007 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The Veteran's service treatment records, as well as VA and non-VA medical records have been obtained.  

The Veteran has also been afforded a VA audiological examination in July 2007.  Although the claims folder was not reviewed, the examiner was provided with the pertinent data regarding the Veteran's military occupational specialty (MOS), and audiogram readings from his entrance examination in February 1971, an October 1971 audiogram, and a January 1974 separation examination.  In addition, the examiner was informed that high frequency hearing loss was diagnosed in September 2003.  The examiner obtained a history regarding the Veteran's hearing loss disability from the Veteran, and conducted an audiological examination, to include audiological testing.  As such, the examiner was fully cognizant of the Veteran's past medical history as it related to a hearing loss disability and noise exposure.  The Board notes that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and as such, is adequate for purposes of this appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

In November 2009, the Veteran was afforded the opportunity to testify before the Board; however, he failed to appear.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.

Applicable Laws and Regulations

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy, and does not appear to contend otherwise.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  See also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (sensorineural hearing loss is an organic disease of the nervous system).

The threshold for normal hearing is from 0 to 20 decibels.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  

Applicable Facts

The Veteran's DD Form 214 shows that he served in the United States Army, and had the MOS of engineer equipment repairman, which is related to the civilian occupation of a diesel mechanic.  The Veteran contends that his bilateral hearing loss disability was due to a high temperature while stationed in Germany or due to his in service noise exposure, especially in the motor pool.  

Service treatment records show that the Veteran's ears were noted to be normal at entrance and separation examinations.  A February 1971 entrance audiogram revealed puretone thresholds, in decibels, as follows:

	


HERTZ 



500
1000
2000
3000
4000
RIGHT
25
25
15
-
15
LEFT
20
20
15
-
20

An October 1971 audiogram is also of record, and revealed puretone thresholds, in decibels, as follows:

	


HERTZ 



500
1000
2000
3000
4000
RIGHT
5
5
5
-
5
LEFT
5
5
5
-
5

The January 1974 separation audiogram revealed puretone thresholds, in decibels, as follows:

	


HERTZ 



500
1000
2000
3000
4000
RIGHT
10
10
10
-
15
LEFT
10
10
15
-
10

A private hearing test for Conitex-Sonoco shows that the Veteran had hearing loss in the high frequencies in September 2003, and was provided instruction on the use of hearing protectors.  

The Veteran was afforded a July 2007 VA audiological examination.  The Veteran reported that "his condition" had existed since the late 1970s.  He explained that he started to notice difficulty understanding people when they were talking, and that it gradually worsened.  He reported symptoms of ringing in his ears, intermittently, and difficulty hearing on the telephone and understanding conversations.  The Veteran reported that he did not receive treatment for these problems.  He indicated that the functional impairment he experienced was difficulty understanding when others talked and inability to hear to tune cars.  He indicated that he had experienced tinnitus for many years, which began after exposure to grenades and diesel motors, occurred bilaterally, and was recurrent.  He indicated that his duties during military service were as a truck driver, and in heavy equipment maintenance.  He reported that he fired weapons with his right hand, and used hearing protection, although he did not require a hearing conservation program.  The Veteran reported that after service he worked as a truck driver for 31 years, during which time he did not use hearing protection or enter a hearing conservation program.  He reported that he used power tools while using hearing protection.  He also reported that he rode motorcycles, or personal watercraft, or used other loud recreational equipment with hearing protection.  He had a history of head trauma from being hit by a two and a half ton truck during service in 1973, after which he was treated at the dispensary for a headache.  

Audiological evaluation revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
45
50
LEFT
20
20
30
40
40

Maryland CNC revealed speech recognition scores of 88 percent in the right ear, and 88 percent in the left ear.  Diagnosis was of bilateral sensorineural hearing loss, with subjective factors of the Veteran's reported difficulty hearing conversations, and objective factors of the audiometric test results.  The audiologist opined that it was not as likely as not that the Veteran's hearing loss was due to military noise exposure because of the normal hearing sensitivity when the Veteran was discharged from service, and because he did not notice hearing loss until he had been out of the service for several years.  

Legal Analysis

In this case, the Veteran has been diagnosed with bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385, and claims it is due to in-service noise exposure or a high fever.  Given his MOS as an engineer equipment repairman, the Board finds the Veteran's competent reports regarding in-service noise exposure from the motor pool to be credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).

The Veteran has thus met the current disability and in-service event or injury requirements.  The dispositive issue in this case is therefore whether there is a nexus between the current bilateral hearing loss disability and service to include the in-service noise exposure, via continuity of symptomatology or otherwise.  For the following reasons, the Board finds that there is not.

The evidence, including the Veteran's lay statements, reflects that there was no continuity of hearing loss symptomatology.  The service treatment records do not contain any notations regarding hearing loss.  The February 1971 enlistment and January 1974 separation examination reports contain normal hearing test results.  Moreover, during the July 2007 VA examination the Veteran indicated that the onset of his hearing difficulties began in the late 1970s.  

Thus, the Veteran's own reports indicate onset of hearing loss at the earliest in the late 1970s, combined with the normal audiogram at separation and the lack of report of, diagnosis of or treatment for hearing loss until many years after service, warrants the conclusion that bilateral hearing loss did not manifest in service, within the one year presumptive period, or for many years thereafter.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).  Thus, there is no basis for a finding of continuity of symptomatology.

The only remaining issue is whether there is a nexus between the Veteran's current bilateral hearing loss disability and his in-service noise exposure.  Although a September 2003 private audiology report reflects that the Veteran had a hearing loss disability, no opinion as to the etiology of this loss is provided.  The only medical opinion as to the etiology of the Veteran's bilateral hearing loss disability is that of the VA audiologist who examined the Veteran in July 2007.  The audiologist noted bilateral sensorineural hearing loss, and opined that it was not as likely as not that the hearing loss was due to military noise exposure.  The audiologist reasoned that this was based on the normal hearing sensitivity when the Veteran was discharged from service, and that the Veteran did not notice any hearing loss until he had been out of service for several years.  This opinion, substantiated by sound reasoning, is entitled to substantial probative weight.  

The Board must also consider the Veteran's statements.  The Veteran is competent to testify as to his observations regarding his hearing loss, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As noted above, the Veteran's testimony does not reflect that there was continuity of hearing loss symptomatology.  As to the Veteran's own statements asserting a relationship between his bilateral hearing loss disability and in-service noise exposure or high fever, lay testimony may be competent as to matters of diagnosis and the Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  The Board finds that, while the Veteran is competent to state that he noticed decreased hearing ability, the question of whether this was due to in-service noise exposure or other factors relates to an internal medical process that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Consequently, the Veteran's general lay assertions that his bilateral hearing loss disability is related to in-service noise exposure or high fever are not competent.  Were they competent, the probative value of these general lay assertions would be outweighed by the specific, reasoned opinion of the VA audiologist.

For the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to service connection for bilateral hearing loss disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.  



REMAND

A Bilateral Carpal Tunnel Arthropathy Disability

In August 2007, the Veteran underwent VA examination and was diagnosed as having carpal tunnel arthropathy, postoperative in 2004, bilateral, with normal strength, sensation, bulk and reflexes today.  The examiner opined that without resort to mere speculation he was unable to state whether the Veteran suffered from carpal tunnel syndrome from repetitive motions required of his MOS in the service.  

The Board observes that the United States Court of Appeals for Veterans Claims (Court) has held that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis of the opinion must be provided by the examiner or apparent upon a review of the record.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology-without speculating, because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

Here, the examiner's opinion failed to address why he was unable to comment without speculation.  As the VA examiner did not provide a clear basis for the conclusion that an opinion cannot be provided without resort to mere speculation, the Board finds the August 2007 VA examination report to be inadequate.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, this claim is remanded for an opinion to clarify the examiner's report.  

In addition, a VA treatment record from March 2005 indicated that the Veteran had a history of bilateral carpel tunnel release performed by Dr. Thomason in Gastonia, North Carolina; however, these records are not associated with the claims folder.  On remand, the Veteran should be requested to provide the necessary release and authorization form to obtain potentially relevant outstanding private treatment records from Dr. Thomason of Gastonia, North Carolina.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's cooperation as necessary, request and associate with the claims folder any available outstanding private treatment records from Dr. Thomason of Gastonia, North Carolina.

2.  Following the receipt of any available outstanding treatment records, forward the Veteran's claims folder to obtain an opinion clarifying the VA examination of August 2007 regarding the nature and etiology of the Veteran's bilateral carpal tunnel arthropathy.  The examiner is to state whether it is at least as likely as not that the current disability was caused by the Veteran's service, to include repetitive motions required of his MOS as an engineer equipment repairman.  A rationale for the decision should be provided.

3.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


